Citation Nr: 1103753	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-311 33	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure in the Republic 
of Vietnam.  

2.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to herbicide exposure in the 
Republic of Vietnam.  

3.  Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to CAD and diabetes.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to CAD and diabetes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from May 
1963 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a diagnosis of coronary artery disease and 
diabetes, and the evidence shows that he had active service both 
ashore and in the inland waterways of Vietnam.  

2.  The preponderance of the evidence shows that the Veteran's 
erectile dysfunction was caused by diabetes and coronary artery 
disease, conditions for which the current decision grants service 
connection.  




CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).

2.  Service connection for coronary artery disease is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).

3.  Service connection for erectile dysfunction is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for diabetes, 
CAD, and erectile dysfunction.  Therefore, no further development 
is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a nonservice- connected 
disability caused by a service-connected disability.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).

In addition, the law provides that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).   VA regulations provide that, if a Veteran was exposed 
to an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes mellitus; Hodgkin's disease; Ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) 
and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina); All chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; Parkinson's disease; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) (emphasis added).  See 38 C.F.R. § 3.309(e).

Analysis-Diabetes and CAD, Herbicides 

The Veteran contends that he developed CAD and type II diabetes 
many years after service separation, and he makes no assertions 
that these conditions had onset in active service.  Instead, the 
Veteran states that he served in the Republic of Vietnam, and 
that as such, he should be entitled to presumptive service 
connection based on exposure to herbicides.  The Board agrees 
with the Veteran's assertion.  

Diabetes, type II, and ischemic heart disease (to include CAD) 
are diseases which, if the Veteran is found to have served in 
Vietnam, will be service-connected based on presumed exposure to 
herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  The post-service 
treatment records reflect that the Veteran is diagnosed with both 
CAD and type II diabetes, and that he is under medical 
supervision for these chronic conditions.  

"Service in Vietnam," for purposes of applying the herbicide 
presumption, includes service in the waters offshore or service 
in other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii), in that the regulation requires the Veteran to 
have been present on the landmass or inland waters of Vietnam in 
order for presumptive service connection to attach for one of the 
enumerated disorders.  Thus, if a naval Veteran served outside of 
the inland waterways, and never went ashore, the regulatory 
presumption of herbicide exposure does not attach.  See Haas, 525 
F.3d at 1193- 1194; VAOPGCPREC 27-97 (holding that service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).  Moreover, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based solely upon the Veteran's receipt of  the Vietnam 
Service Medal (VSM). Id.  

The Veteran was a member of the ship's company on the USS 
Vogelgesang, a destroyer, which deployed to the waters offshore 
of Vietnam while the Veteran was aboard.  The Veteran contends 
that his ship patrolled to the mouths of inland rivers, engaged 
in coastal gunfire support of ground operations, and that members 
of the crew disembarked at Da Nang, in South Vietnam, for rest 
and recreation activities.  That is, he asserts that he did have 
his "boots on the ground," as is necessary to qualify for 
presumptive service connection for diabetes and CAD.  In support 
of this, the Veteran has submitted copies of his ship's deck logs 
from August 1966, and has included excerpts from his ship's 
"cruise book."  A cruise book is a tradition in the naval 
surface community, and it is essentially a collection of 
photographs of the ship's company in various activities during a 
particular deployment.  The excerpts from the cruise book show 
the Veteran's ship firing her guns on the Vietnamese coast, and 
it also includes a section entitled "Da Nang," where members of 
the ship's company are seen walking around on the base at Da 
Nang, which was in the Republic of Vietnam.  The Veteran states 
that a barbeque was held at this base, and that the ship had 
docked there for resupply.  Additionally, in the Vogelgesang's 
deck logs, there is an entry dated in August 1966 which indicates 
that the ship was at the mouth of the Thu Bong River in the 
coastal waterways of Vietnam.  

The Board finds that the evidence supports the Veteran's credible 
contention that he spent some brief time actually ashore in the 
Republic of Vietnam.  There is no requirement that a stay onshore 
be lengthy in order to qualify for the regulatory presumption, 
and thus the fact that the onshore visit to Da Nang was for only 
one day is not detrimental to the claim.  Indeed, the evidence 
shows that the Veteran had active service ashore in Vietnam and 
in the inland waterways, and as he has a current diagnosis of CAD 
and type II diabetes, service connection will be granted for 
those conditions.  See 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  

Analysis-Erectile Dysfunction (ED)

The Veteran's chronic epididymitis is service connected at a 
noncompensable level.  He initially filed his claim for service 
connection for ED based on an allegation that the condition was 
caused by the service-connected testicular disorder.  Given the 
above decision, which grants service connection for both diabetes 
and CAD, the Board notes that another theory of entitlement has 
been raised.  That is, the record raises the issue of entitlement 
to service connection to ED as secondary to service-connected 
diabetes and CAD.

The Veteran, in filing his initial claim, was afforded a 
comprehensive VA genitourinary examination to address the 
etiology of erectile dysfunction.  In an examination report dated 
in July 2006, the Veteran was assessed as having ED; however, 
service-connected epididymitis was not found to be the likely 
cause of the condition.  Instead, the examiner opined that the 
development of both CAD and diabetes were the causes of his ED.  
At the time of this opinion, both of these conditions were not 
service-connected, and thus the RO denied the claim as there was, 
at the time, a non-service connected explanation for the onset of 
ED.  As the above decision grants service connection for CAD and 
diabetes, the examiner's opinion that the conditions (which are 
known risk factors for ED), existing since 1988 (for diabetes) 
and 2000 (for CAD), caused ED is highly probative in supporting 
the claim for service connection.  The examiner noted how the 
onset of diabetes and CAD occurred after epididymitis, and how 
the symptoms of ED began after that as a consequence of the now-
service-connected cardiovascular and endocrine systemic 
disabilities.  

There is no opinion to counter the VA physician's positive 
opinion, and thus the Board is comfortable in stating that the 
preponderance of the evidence supports the claim for service 
connection for erectile dysfunction as secondary to service-
connected diabetes and CAD.  As such, the claim is granted.  




ORDER

Entitlement to service connection for diabetes mellitus, type II, 
to include as secondary to herbicide exposure in the Republic of 
Vietnam, is granted.  

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to herbicide exposure in the 
Republic of Vietnam, is granted.  

Entitlement to service connection for erectile dysfunction, to 
include as secondary to CAD and diabetes, is granted.  



REMAND

The Veteran asserts that his hypertension is a consequence of 
service-connected diabetes and/or service-connected coronary 
artery disease.

The Veteran has a diagnosis of hypertension, and evidence 
indicates that it is severe enough to necessitate medication.  
Hypertension is not a disease subject to presumptive service 
connection based on exposure to herbicides in Vietnam; however, 
given that the above decision establishes service connection for 
coronary artery disease and diabetes, the issue of entitlement to 
service connection for hypertension as secondary to coronary 
artery disease and diabetes is raised.  

A comprehensive VA examination should be afforded which addresses 
whether it is at least as likely as not (50 percent probability 
or greater) that hypertension was caused or aggravated by 
service-connected diabetes and/or coronary artery disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) are fully 
satisfied.

2.  Schedule the Veteran for a comprehensive 
VA examination for the purposes of 
determining the etiology of his hypertension.  
The examiner is requested to opine whether it 
is at least as likely as not (50 percent 
probability or greater) that chronic 
hypertension was caused or aggravated by 
service-connected diabetes and/or coronary 
artery disease.  A detailed rationale should 
accompany any conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits. Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


